DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/540,125 filed on 8/14/2019. This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 10 recite the limitation referring to information indicating relationships between conditions when a part is transported, transportation times of the part, and characteristic changes of the part. While transportation times and characteristic changes of the part are established here referring to information indicating relationships between conditions when a part is transported, transportation times of the part, and characteristic changes of the part will be interpreted as referring to information indicating relationships between conditions when a part is transported, a transportation time of the part, and a characteristic change of the part.
Claims 1, 5, 6, 9, and 10 recite the limitation making a determination of whether or not a characteristic change of the part corresponding to a transportation time required when a first transportation route is passed through exceeds a threshold value based on conditions when the first transportation route is used for transporting the part. This limitation in the claim is unclear since it can be interpreted three ways: 1) a characteristic change of the part exceeds a threshold value, 2) a transportation time exceeds a threshold value, or 3) a first transportation route exceeds a threshold value. For examination purposes, claims 1 will be interpreted as stating making a determination of whether or not a characteristic change of the part exceeds a threshold value, said characteristic change of the part corresponding to a transportation time required when a first transportation route is passed through and based on conditions when the first transportation route is used for transporting the part.
Claims 3 recites the limitation referring to information indicating relationships between characteristic changes of the part and numbers of times a temperature change occurs during transporting of the part. While characteristic changes of the part are established here in plurality, all other references to this parameter throughout the claim recite it in its singular form. Examiner requests Applicant use consistent language while referring to this parameter. For examination purposes, referring to information indicating relationships between characteristic changes of the part and numbers of times a temperature change occurs during transporting of the part will be interpreted as referring to information indicating relationships between a characteristic change of the part and numbers of times a temperature change occurs during transporting of the part.
Claim 3 recites the limitation exceeds a threshold value. This limitation in the claim is unclear since it can be interpreted to be referring to the same threshold value established in claim 1, or a new threshold value. For examination purposes, a threshold value will be interpreted as the threshold value, thereby referring to the threshold value previously established in claim 1.
Claim 3 recites the limitation a characteristic change. This limitation in the claim is unclear since it can be interpreted to be referring to the same characteristic change established in claim 1, or a new characteristic change. For examination purposes, a characteristic change will be interpreted as the characteristic change, thereby referring to the characteristic change previously established in claim 1.
Claim 5 recites the limitation a characteristic change. This limitation in the claim is unclear since it can be interpreted to be referring to the same characteristic change established in claim 1, or a new characteristic change. For examination purposes, a characteristic change will be interpreted as the characteristic change, thereby referring to the characteristic change previously established in claim 1.
Claim 5 recites the limitation a transportation time. This limitation in the claim is unclear since it can be interpreted to be referring to the same transportation time established in claim 1, or a new transportation time. For examination purposes, a transportation time will be interpreted as the transportation time, thereby referring to the transportation time previously established in claim 1.
Claims 6 recites the limitation referring to information indicating relationships between transportation routes, transportation times required when respective transportation routes are passed through, and conditions when respective transportation routes are used for transporting the part. While transportation times of the part are established here in plurality, all other references to this parameter throughout the claim recite it in its singular form. Examiner requests Applicant use consistent language while referring to this parameter. For examination purposes, referring to information indicating relationships between transportation routes, transportation times required when respective transportation routes are passed through, and conditions when respective transportation routes are used for transporting the part will be interpreted as referring to information indicating relationships between transportation routes, a transportation time required when respective transportation routes are passed through, and conditions when respective transportation routes are used for transporting the part.
Claims 2, 4, 7, 8 are all rejected by virtue of dependency upon claim 1.
In this case, the claim language appears to be a translation from foreign language. Purely as a suggestion, the readability of the claims would be greatly improved if the language and indent/line-breaks is edited differently. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1, 9, and 10 recites a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process, a method performed by a computer, and an information processing apparatus comprising: a memory; and a processor coupled to the memory, respectively. All three independent claims recite means of performing: 
The limitations ... referring to information indicating relationships between conditions when a part is transported, transportation times of the part, and characteristic changes of the part, and making a determination of whether or not a characteristic change of the part corresponding to a transportation time required when a first transportation route is passed through exceeds a threshold value based on conditions when the first transportation route is used for transporting the part; when it has been determined that the threshold value is not exceeded, outputting information for identifying the first transportation route; and when it has been determined that the threshold value is exceeded, making the determination with respect to a second transportation route different from the first transportation route, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of referring to information regarding conditions which are known to lead to a characteristic change of a part (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining if conditions along a first route would lead to the characteristic change exceeding a characteristic change threshold (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and, if so, dismissing the first route as a viable route option, and repeating the determination with a second route (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a non-transitory, computer-readable recording medium [0222], an information processing apparatus comprising: a memory [0065]; and a processor [0065] coupled to the memory. The claimed devices are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a non-transitory, computer-readable recording medium, an information processing apparatus comprising: a memory; and a processor, coupled to the memory do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of referring to information regarding conditions which are known to lead to a characteristic change of a part, determining if conditions along a first route would lead to the characteristic change exceeding a characteristic change threshold, and, if so, dismissing the first route as a viable route option, and repeating the determination with a second route. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-8 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-8 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of referring to information regarding conditions which are known to lead to a characteristic change of a part, determining if conditions along a first route would lead to the characteristic change exceeding a characteristic change threshold, and, if so, dismissing the first route as a viable route option, and repeating the determination with a second route. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the aforementioned abstract idea.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyt (U.S. Pat. No. 6,397,163) in view of Holbrook (U.S. Pat. No.  10,605,674).
Regarding the following claim 1, 9 and 10 limitations, Hoyt, as shown, discloses the following limitations:
... referring to information indicating relationships between conditions when a part is transported, transportation times of the part, and characteristic changes of the part; [See [Col. 5, Lines 24-31]; [Col. 6, Lines 44-58]; Hoyt teaches a database storing product-keeping profiles for each product (i.e. part) which define ranges of acceptable shipping conditions for each. These product-keeping profiles comprise thermal exposure profiles (i.e. conditions when a part is transported), the duration that the product was exposed to the temperature (i.e. transportation times of the part), and how these factors affect the product (i.e. characteristic changes of the part).]
... and making a determination of whether or not a characteristic change of the part corresponding to a transportation time required when a first transportation route is passed through exceeds a threshold value based on conditions when the first transportation route is used for transporting the part; [See [Col. 5, Lines 40-55]; [Col. 6, Lines 18-28]; (Fig. 1B, elements 190); (Fig. 1A, element 140, 240); Hoyt teaches determining whether or not a shipping route violates the product-keeping profile of a product (i.e. exceeds a threshold value based on conditions).]
... when it has been determined that the threshold value is not exceeded, outputting information for identifying the first transportation route; [See [Col. 6, Lines 13-17]; (Fig. 1B, elements 190-200); [Col. 5, Lines 40-43]; (Fig. 1A, element 140); (Fig. 6); (Fig. 15); Hoyt teaches 
... when it has been determined that the threshold value is exceeded, making the determination with respect to a second transportation route different from the first transportation route; [See [Col. 6, Lines 18-28]; (Fig. 1B, elements 190); (Fig. 1A, elements 140, 240); Hoyt teaches determining that a shipping route violates the product-keeping profile of a product, redefining the shipping route to an alternative shipping route, and determining if the alternative shipping route violates the product-keeping profile of a product.]
Hoyt does not (though strongly implies in Fig. 1A, and 2-6), however Holbrook does, disclose the following limitations:
Regarding claim 1: A non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising; [See [Col. 8, Lines 30-45]; Holbrook teaches its shipment temperature profile predicting system being run using instructions from a computer-readable non-transitory storage device.]
Regarding claim 10: An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to; [See [Col. 8, Lines 18-45]; Holbrook teaches its shipment temperature profile predicting system being run using a processor coupled with memory.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the computer-based method of Hoyt with the computer-readable non-transitory instruction storing device (memory), and processor of Holbrook. Computer executable instructions (i.e. computer programs) require computer memory to be stored upon before being executed by a processor. While not explicitly stated, Hoyt’s computer-
Regarding the following claim 2 limitations, Hoyt, as shown, discloses the following limitations:
The non-transitory, computer-readable recording medium of claim 1, wherein the conditions are expressed by at least one of a magnitude of vibration and temperature during transporting of the part; [See [Col. 4, Line 64 – Col. 5, Line 4]; Hoyt teaches a product-keeping profile including a temperature range and a range of shock/vibrations which need to be maintained during shipping.]
Regarding the following claim 3 limitations, Hoyt, as shown, discloses the following limitations:
The non-transitory, computer-readable recording medium of claim 1, the process further comprising: referring to information indicating relationships between characteristic changes of the part and numbers of times a temperature change occurs during transporting of the part, and determining whether or not a characteristic change of the part corresponding to number of times a temperature change occurs when the first transportation route is passed through exceeds a threshold value; [See [Col. 6, Lines 44-58]; [Col. 9, Lines 44-51]; [Col. 11, Lines 4-15]; Hoyt teaches that a thermal exposure profile, which is part of a product-keeping profile, can include no allowable exposure to a certain temperature during shipping.  This means that Hoyt teaches that if an exposure to a certain temperature (i.e. a temperature change occurs during transporting of the part) exceeds one time (i.e. numbers of times a temperature change occurs) then the product-keeping profile will be violated (i.e. characteristic changes of the part will occur).]
Regarding the following claim 5 limitations, Hoyt discloses the following limitations:
The non-transitory, computer-readable recording medium of claim 1, the process further comprising: dividing the first transportation route into a plurality of transportation stages based on the conditions when the first transportation route is used for transporting the part; [See [Col. conditions).]
... with respect to each of the plurality of transportation stages, calculating a characteristic change of the part corresponding to a transportation time required when the transportation stage is passed through, based on conditions when the transportation stage is used for transporting the part; [See [Col. 6, Lines 4-16]; Hoyt teaches determining cumulative temperature effects for the product for every hour, or at any user-defined time interval.]
... calculating the characteristic change of the part corresponding to the transportation time required when the first transportation route is passed through, based on the characteristic changes of the part calculated with respect to the respective transportation stages; and determining whether or not the calculated characteristic change of the part corresponding to the transportation time required when the first transportation route is passed through exceeds the threshold value; [See [Col. 6, Lines 4-16]; [Col. 8, Lines 46-59]; (Fig. 8); Hoyt teaches determining cumulative temperature effects for the product for every hour, or at any user-defined time interval (i.e. calculating the characteristic change of the part corresponding to the transportation time required when the first transportation route is passed through). Hoyt further teaches deriving the overall cumulative effects of the thermal exposure for the entire duration of the shipment based on the different corresponding thermal exposures and durations that a product is exposed to (i.e. based on the characteristic changes of the part calculated with respect to the respective transportation stages). Hoyt yet further teaches comparing the overall cumulative effects of the thermal exposure for the entire duration of the shipment to the product-keeping profile of the product to determine if it was maintained or violated (i.e. determining whether or not the calculated characteristic change of the part corresponding to the transportation time required when the first transportation route is passed through exceeds the threshold value
Regarding the following claim 6 limitations, Hoyt, as shown, discloses the following limitations:
The non-transitory, computer-readable recording medium of claim 1, the process further comprising: identifying the conditions when the first transportation route is used for transporting the part, and the transportation time required when the first transportation route is passed through, by referring to information indicating relationships between transportation routes, transportation times required when respective transportation routes are passed through, and conditions when respective transportation routes are used for transporting the part; [See [Col. 8, Lines 46-54]; (Fig. 1A, 1B); (Fig. 8); Hoyt teaches determining product temperatures at various geographic locations along a shipping route (i.e. identifying the conditions when the first transportation route is used for transporting the part) and the duration of the shipping route (i.e. the transportation time required when the first transportation route is passed through) based on information retrieved from a database of container thermal properties 130, a database of land and ocean weather 150 along a shipping route (i.e. conditions when respective transportation routes are used for transporting the part), and the duration of the shipping route (i.e. transportation times required when respective transportation routes are passed through).]
... wherein the determining is determining whether or not the characteristic change of the part corresponding to the identified transportation time required when the first transportation route is passed through exceeds the threshold value based on the identified conditions when the first transportation route is used for transporting the part; [See [Col. 8, Lines 46-54]; (Fig. 1A, 1B); (Fig. 8); Hoyt teaches determining whether or not a product-keeping profile is maintained (i.e. determining whether or not the characteristic change of the part corresponding to the identified transportation time required when the first transportation route is passed through exceeds the threshold value) throughout a shipping route by determining the cumulative thermal exposure by based on the identified conditions when the first transportation route is used for transporting the part).]
Regarding the following claim 8 limitations, Hoyt, as shown, discloses the following limitations:
The non-transitory, computer-readable recording medium of claim 1, wherein the information for identifying the first transportation route is information of the first transportation route plotted on map data; [See (Fig. 6); (Fig. 15); Hoyt teaches communicating shipping route information by displaying it on a map.]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyt (U.S. Pat. No. 6,397,163) in view of Holbrook (U.S. Pat. No.  10,605,674) and in further view of Roelofs (U.S. Pub. No. 2016/0217399).
Regarding the following claim 4 limitations, Hoyt, as shown, discloses the following limitations:
... the second transportation route is a route different from the first transportation route in at least one of the place at which the part is procured, the place at which the device is manufactured, and transportation means; [See [Col. 6, Lines 18-28]; (Fig. 1B, element 190); (Fig. 1A, elements 140, 240); Hoyt teaches that when a shipping route is determined to violate a product-keeping profile, the shipping route can be redefined as an alternative shipping route (i.e. second transportation route) comprising an alternative mode of transportation (i.e. transportation means).
Hoyt does not, however Roelofs does, disclose the following limitations:
The non-transitory, computer-readable recording medium of claim 1, wherein the first transportation route is a route from a place at which the part is procured to a place at which a device to be manufactured using the part is manufactured; [See [0064-0067]; (Fig. 1); [0071]; (Fig. 7); Roelofs teaches shipping raw materials from a supplier (i.e. from a place at which the part is procured) to a device manufacturer (i.e. to a place at which a device to be manufactured using the part is manufactured) along a route).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the part shipping method of Hoyt with the supply chain system of Roelofs.  Hoyt teaches shipping items from one location to another, but does not teach that the origin is the location where a part is made, and that the destination is a location where said part will be a component of a manufactured device. However, Hoyt strongly implies applicability of its system to supply chain where parts are sourced and product is manufactured (Hoyt: [Col. 1, Line 50 – Col. 2, Line 7]), where multiple related arts are discussed regarding just-in-time manufacture, moving materials (Finn) and cost of supplying parts to manufacturing facility (Brockwell)). Nevertheless, applying Roelofs’ teaching on the roles played by each nodes in a supply chain to Hoyt’s system would provide a more efficient vertically integrated supply chain (Roelofs: [0024])  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyt (U.S. Pat. No. 6,397,163) in view of Holbrook (U.S. Pat. No.  10,605,674) and in further view of Drake (U.S. Pub. No. 2004/0030427).
Regarding the following claim 7 limitations, Hoyt does not, however Drake does, disclose the following limitations:
The non-transitory, computer-readable recording medium of claim 1, wherein the threshold value is set in accordance with a device to be manufactured using the part; [See [0009]; parts) being grouped into an assembly (i.e. a device to be manufactured using the part).  An assembly requirement is defined, and components are then each assigned respective appropriate tolerances (i.e. the threshold value is set in accordance with a device).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the product-keeping profiles of Hoyt with the manufacturer tolerance assignment method of Drake.  Hoyt’s product-keeping profiles dictate product effect thresholds that are not to be exceeded, but they are not defined by a manufacturer who will be receiving the product in question.  Drake’s method would allow Hoyt to let the customer, in this case the manufacturer, dictate the product-keeping profile thresholds.  By doing this, Hoyt would be able to increase customer satisfaction and reduce the rate of returned parts that are deemed unsatisfactory by the manufacturer.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lawrie-Fussey (U.S. Pub. No. 2017/0069144) teaches monitoring shipment conditions during transit.
Lau (U.S. Pub. No. 2018/0211216) teaches monitoring shipment conditions during transit.
Benjamin (U.S. Pub. No. 20-16/0260059) teaches monitoring shipment conditions and adjusting temperatures in a vehicle during transit.
Smalling (U.S. Pub. No. 2013/0325737) teaches determining appropriate shipping conditions for a product.
Yuasa (U.S. Pub. No. 2011/0087612) teaches monitoring shipment conditions during transit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628  
/GEORGE CHEN/              Primary Examiner, Art Unit 3628